Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to the applicant’s arguments 
The previous rejection is withdrawn.  The amendments are entered. A new search has been conducted and a new reference was found.
Applicant’s arguments are now moot in view of the new rejection of the claims.

    PNG
    media_image1.png
    743
    1006
    media_image1.png
    Greyscale

Claim 1 is amended to recite and Taveria is silent but Nuno teaches “…by the mission coordinator”.  (see section III where the flight controller can interface with a ground broker that provides 1. A drone identification, 2. A drone manager 3. Telemetry analysis and 4. A mission planner for all stages and see page 918-923)

    PNG
    media_image2.png
    525
    1200
    media_image2.png
    Greyscale
 
    PNG
    media_image3.png
    842
    1157
    media_image3.png
    Greyscale
It would have been obvious for one of ordinary skill in the art before the time of the effective filing date of the invention to combine the disclosure of TAVEIRA with the teachings of NUNO since NUNO teaches that a centralized mission controller can control n drones and provide each way point for each of the n drones so they can collaboratively coordinate and execute the mission shown in FIG. 8-9. This can provide a faster mission execution plan and a more collaborative control.  See abstract, and page 1-6 of the NPL. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

 

Claims 1-4 are rejected under 35 U.S.C. sec. 103 as being unpatentable as obvious in view of European Patent Application Pub. No.: EP3251108B1 to Taveira that was filed in 2015 (hereinafter “Taveira”) which is prior to the effective filing date of 11-15-2018 and in view of . NPL, Nuno, Paula et al., Muti-drone Control with Autonomous Mission Support,  UNAGI'19 - Workshop on Unmanned aerial vehicle Applications in the Smart City: from Guidance technology to enhanced system Interaction
(https://ieeexplore.ieee.org/stamp/stamp.jsp?tp=&arnumber=8730844)(March 11, 2019) 2019 IEEE International Conference on Pervasive Computing and Communications Workshops (PerCom Workshops)(hereinafter “Nuno”)
    PNG
    media_image4.png
    585
    432
    media_image4.png
    Greyscale





“1.    A method of implementing a mission with an autonomous entity, comprising: (see station 214 and 256, 230 that can communicate with the drone 100)
initiating, by a mission operator, 
a request for routing authorization and routing instructions; (see claims 1-9; see paragraph 44-46 where the drone receives navigation signals and beacon signals and restricted area signals from the ground station)
collecting, by the mission operator, 
relevant mission attributes, wherein the relevant mission attributes are selected from mission operator attributes, route attributes, autonomous entity attributes, and payload attributes; (see drones 100 in FIG. 2c that include a flight plan from the ground station from the drone base 260 to the destination 210 and that includes a first restricted area 260a and a second restricted area 260b) (see paragraph 55 where the server can provide a periodic heart beat check for the drone to indicate if the navigation unit and the drone system is still functioning; see paragraph 
passing the relevant mission attributes to an assessment unit; (see paragraph 55-56 where the drone can be provided a conditional access to the restricted area) (see paragraph 55 where the server can provide a periodic heart beat check for the drone to indicate if the navigation unit and the drone system is still functioning; see paragraph 26 where the drone is controlled to include that the video/photo recording is disabled and the drone must fly in a silent mode)
identifying navigational containers using the relevant mission attributes, wherein the navigational containers include unique collections of data; (see FIG. 2c where the drone starts at 250 and moves along  lines 251, 253, 255 and 257 to the destination 210 and does not enter the restricted areas 260a and 260b and can conditionally enter the areas 260a-b; see claim 1-9)
collecting rules and authorizations from the navigational containers; and executing an assessment of the navigational containers using the assessment unit, (see FIG. 2c where the drone starts at 250 and moves along  lines 251, 253, 255 and 257 to the 
wherein the assessment unit includes logical instructions to determine if the navigational containers are available, wherein the logical instructions comprise: (see FIG. 2c where the drone starts at 250 and moves along  lines 251, 253, 255 and 257 to the destination 210 and does not enter the restricted areas 260a and 260b and can conditionally enter the areas 260a-b; see claim 1-9)
assessing, using the route attributes, the rules and the authorizations if the rules and the authorizations are approved for the mission using at least one navigational container, wherein the mission includes operations of the autonomous entity; (see claims 1-10 and see paragraph 55-57 where the server 204 can indicate that there is a heart beat check to determine if the drone systems are still functioning) 
on condition that the at least one navigational container is approved for the mission: (see claims 1-9 and see paragraph 55-57 where the server 204 can indicate that there is a heart beat check to determine if the drone systems are still functioning) (See FIG. 2c where the drone starts at 250 and moves along  lines 251, 253, 255 and 257 to the destination 210 and does not enter the restricted areas 260a and 260b and  
    PNG
    media_image5.png
    993
    649
    media_image5.png
    Greyscale

collecting navigational instructions from the at least one navigational container to assemble mission instructions; (See FIG. 3a to 3b where the restriction area node can provide signals 320a-b so the drone takes a path 311c to avoid the first, second and n restricted areas)
assembling the mission instructions; and sending the mission instructions to the mission operator; and on condition that the assessment does not approve the at least one navigational container for the mission: (see claim 1-2 where the ground operator can provide corrective action to the drone including 1. Landing in or 2. Moving to a designated area; 3. Returning to the designated location, 4. Preventing take off; 5. A third party taking control of the drone; 6. Restricting use of the drone, and 7. Waiting for a period of time) (See FIG. 3a to 3b where the restriction area node can provide signals 320a-b so the drone takes a path 311c to avoid the first, second and n restricted areas)
sending a rejection response to the mission operator. (see paragraph 55-57 where the server 204 can indicate that there is a heart beat check to determine if the drone systems are still functioning) (See FIG. 2c where the drone starts at 250 and moves along  lines 251, 253, 255 and 257 to the destination 210 and does not enter the restricted areas 260a and 260b and  
    PNG
    media_image1.png
    743
    1006
    media_image1.png
    Greyscale

Claim 1 is amended to recite and Taveria is silent but Nuno teaches “…by the mission coordinator”.  (see section III where the flight controller can interface with a ground broker that provides 1. A drone identification, 2. A drone manager 3. Telemetry analysis and 4. A mission planner for all stages and see page 918-923)

    PNG
    media_image2.png
    525
    1200
    media_image2.png
    Greyscale
 
    PNG
    media_image3.png
    842
    1157
    media_image3.png
    Greyscale
It would have been obvious for one of ordinary skill in the art before the time of the effective filing date of the invention to combine the disclosure of 

Taveria discloses “2.    The method of claim 1, wherein the autonomous entity is an autonomous vehicle, wherein said autonomous vehicle is a terrestrial or aerial vehicle”. (See uav drone 100a-b)”.
Taveria discloses “3.    The method of claim 1, wherein the mission instructions are assembled using a plurality of generic navigational instructions, wherein each of the plurality of generic navigational instructions is associated with approval rules”. (See FIG. 3a to 3b where the restriction area node can provide signals 320a-b so the drone takes a path 311c to avoid the first, second and n restricted areas)
Taveira discloses “4.    The method of claim 1, wherein each navigational container is exclusively scheduled for use by the autonomous entity and mission operator after each navigational container in said mission has been approved for use by said mission operator. (See paragraph 62-66)”;
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised 

Claim 5 is rejected under 35 U.S.C. sec. 103 as being unpatentable as obvious in view European Patent Application Pub. No.: EP3251108B1 to Taveira that was filed in 2015 (hereinafter “Taveira”) which is prior to the effective filing date of 11-15-2018 and in view of U.S. Patent Application Pub. No.:  US 2017/0295458A1 to Gao et al. that was assigned to Qualcomm and was filed in 2016 (hereinafter “Gao”) and in view of Nuno.

    PNG
    media_image6.png
    754
    662
    media_image6.png
    Greyscale

Taveira is silent but Gao et al. teaches “5.    The method of claim 1, wherein the navigational containers are either a hub navigational container or a spoke navigational container, (see ground 
wherein each of a first navigational container and 
a last navigational container are comprised of a hub navigational container, (see ground stations in FIG. 2, 100-5, 100-3 and 100-1 and 100-2 and 100-4 communicating with the drone 100-4 arranged in a circular pattern and each connected to each other in a WWAN network 230-2, 130-1, and 224)
wherein the hub navigational container is at least one of an interface between 
spoke navigational containers and (see ground stations in FIG. 2, 100-5, 100-3 and 100-1 and 100-2 and 100-4 communicating with the drone 100-4 arranged in a circular pattern and each connected to each other in a WWAN network 230-2, 130-1, and 224)
a decision point along the mission configured to provide at least one of changes to the navigational instructions and changes to the mission instructions, and (see paragraph 65-76)
wherein the spoke navigational container is 
the navigational container used between two of 
the hub navigational containers and 
includes information necessary for the autonomous entity to navigate between two of the hub navigational containers”. (see claims 1-5, paragraph 33-36; 64, 72 see ground stations in FIG. 2, 100-5, 100-3 and 100-1 and 100-2 and 100-4 communicating with the drone 100-4 arranged in a circular pattern and each connected to each other in a  
    PNG
    media_image7.png
    962
    816
    media_image7.png
    Greyscale



Claim 6 is rejected under 35 U.S.C. sec. 103 as being unpatentable as obvious in view European Patent Application Pub. No.: EP3251108B1 to Taveira that was filed in 2015 (hereinafter “Taveira”) which is prior to the effective filing date of 11-15-2018 and in view of U.S. Patent Application Pub. No.:  US 2017/0295458A1 to Gao et al. that was assigned to Qualcomm and was filed in 2016 (hereinafter “Gao”) and in view of Nuno.

 “6.    The method of claim 5, wherein the relevant mission attributes of the hub navigational container and the relevant mission attributes of the spoke navigational container”. (See claims 1-5, paragraph 33-36; 64, 72 see ground stations in FIG. 2, 100-5, 100-3 and 100-1 and 100-2 and 100-4 communicating with the drone 100-4 arranged in a circular pattern and  
    PNG
    media_image8.png
    929
    709
    media_image8.png
    Greyscale

 “are alterable in view of data generated during the current mission, during a different mission, or missions scheduled or underway in an adjacent location and time period”.(see FIG. 4a where the server and the navigation device provide to the drone 1. A system check 421, and access information 433, and different flight plans 442 and if they can proceed or not; 411-442). 
It would have been obvious for one of ordinary skill in the art before the time of the effective filing date of the invention to combine the disclosure of TAVEIRA with the teachings of GAO both of Qualcomm™ since GAO teaches that a drone can use an Access point. The access points can provide navigation instructions to a drone.  See paragraph 72-78.  For example, the drone can provide its sensor information to the access point and location assistance can be provided to the drone, see block 303.  This can include a vehicle assistance server.  The server can collect data from the drone such as 1. Barometric pressure, 2. Altitude and pose and speed.  Then the server can provide navigation assistance to the drone to ensure it is kept on its correct path.  This can provide a warning or assistance and a location assistance 303 and improved safety.   See abstract, FIG. 7 and paragraph 72-89 of GAO. 

Claim 7 is rejected under 35 U.S.C. sec. 103 as being unpatentable as obvious in view European Patent Application Pub. No.: EP3251108B1 to Taveira that was filed in 2015 (hereinafter “Taveira”) which is prior to the effective filing date of 11-15-2018 and in view of U.S. Patent Application Pub. No.:  US 2017/0295458A1 to Gao et al. that was assigned to Qualcomm and was filed in 2016 (hereinafter “Gao”) and in view of Nuno.

Taveira discloses “7.    The method of claim 6, wherein the data generated during the mission alters an outcome of at least one navigational container”. (see paragraph 32-42; 152-154; for example, during an emergency situation, drone flight access to an area may be temporarily restricted to authorized drones (e.g., drones operated by police or fire departments). Alternatively, during an emergency, drone flight access may be temporarily allowed subject to conditions, such as subject to sharing video data with authorities).
Claim 8 is rejected under 35 U.S.C. sec. 103 as being unpatentable as obvious in view European Patent Application Pub. No.: EP3251108B1 to Taveira that was filed in 2015 (hereinafter “Taveira”) which is prior to the effective filing date of 11-15-2018 and in view of U.S. Patent Application Pub. No.:  US 2017/0295458A1 to Gao et al. that was assigned to Qualcomm and was filed in 2016 (hereinafter “Gao”) and in view of United States Patent Application Pub. No.: US 2016/0142211A1 to Shehata that was filed in 2012 (hereinafter “Shehata”) and in view of Nuno.

Taveira is silent but Shehata et al. teaches “8.    The method of claim 6, wherein at least one hub navigational container is the decision point and is connected to more than one spoke navigational container that are downstream from the at least one hub navigational container, wherein the decision point determines which of the more than one spoke navigational containers to follow”.  (See claims 1, 31 and paragraph 19 and 75-81 and 8-11, 43-47);
It would have been obvious for one of ordinary skill in the art before the time of the effective filing date of the invention to combine the disclosure of TAVEIRA with the teachings of SHEHATA since SHEHATA teaches that a drone can be directed to pass different waypoints via a control interface and from user a waypoint flying mode of operation. The operator can select a number of waypoints, or points of interest. See paragraph 75-77. The waypoints can provide navigation instructions to a drone in an easy simplified interface to follow each ground station 360.    See abstract, paragraph 75-77, and 10-19 of Shehata. 



Claims 9-10 and 17-18 are rejected under 35 U.S.C. sec. 103 as being unpatentable as obvious in view of European Patent Application Pub. No.: EP3251108B1 to Taveira that was filed in 2015 (hereinafter “Taveira”) which is prior to the effective filing date of 11-15-2018 and in view of Nuno. 
    PNG
    media_image9.png
    585
    432
    media_image9.png
    Greyscale


“9.    A system for implementing a mission, the system comprising:
an autonomous entity; (see FIG. 1a-1c where the drone is a Uav that has a payload and propellers) 
    PNG
    media_image10.png
    979
    703
    media_image10.png
    Greyscale

 a mission operator; (see FIG. 2b where the drone is directed from the drone base to the destination 210 from a server 240 that operates the mission)
an assessment unit; (see claims 1-9; see paragraph 44-46 where the drone receives navigation signals and beacon signals and restricted area signals from the ground station) (see paragraph 55-56 where the drone can be provided a conditional access to the restricted area) (see paragraph 55 where the server can provide a periodic heart beat check for the drone to indicate if the navigation unit and the drone system is still functioning; see paragraph 26 where the drone is controlled to include that the video/photo recording is disabled and the drone must fly in a silent mode)
at least one navigational container; (see drones 100 in FIG. 2c that include a flight plan from the ground station from the drone base 260 to the destination 210 and that includes a first restricted area 260a and a second restricted area 260b) (see paragraph 55 where the server can provide a periodic heart beat check for the drone to indicate if the navigation unit and the drone system is still functioning; see paragraph 26 where the drone is controlled to include that the video/photo recording is  
    PNG
    media_image11.png
    941
    694
    media_image11.png
    Greyscale

a processor; and (see FIG. 1d processor )
a memory storing instructions that, when executed by the processor, configure the system to: (see FIG. 1d processor and memory 
initiate, by the mission operator, a request for routing authorization and routing instructions; (see paragraph 55-56 where the drone can be provided a conditional access to the restricted area) (see paragraph 55 where the server can provide a periodic heart beat check for the drone to indicate if the navigation unit and the drone system is still functioning; see paragraph 26 where the drone is controlled to include that the video/photo recording is disabled and the drone must fly in a silent mode)

collect, by the mission operator, relevant mission attributes, wherein the relevant mission attributes are selected from mission operator attributes, route attributes, (see FIG. 3a where the drone is not allowed in the restricted areas 2-n but may move in the path 311c and avoid the area 310a and in FIG. 3b this restriction is provided from the ground station 215 that this area is not to be entered) autonomous entity attributes, (See paragraph 41 where the drone can include a battery and be charged when desired) and payload attributes; (see paragraph 42 
pass the relevant mission attributes to the assessment unit; identify the at least one navigational container using the relevant mission attributes, wherein the at least one navigational container includes a unique collection of data; (see FIG. 2c where the drone starts at 250 and moves along  lines 251, 253, 255 and 257 to the destination 210 and does not enter the restricted areas 260a and 260b and can conditionally enter the areas 260a-b; see claim 1-9)
collect rules and authorizations from the at least one navigational container; and execute an assessment of the at least one navigational container using the assessment unit, , (see FIG. 2c where the drone starts at 250 and moves along  lines 251, 253, 255 and 257 to the destination 210 and does not enter the restricted areas 260a and 260b wherein the assessment unit includes logical instructions to determine if the at least one navigational container is available, wherein the logical instructions comprise: (see FIG. 2c where the drone starts at 250 and moves along  lines 251, 253, 255 and 257 to the destination 210 and does not enter the restricted areas 260a and 260b and can conditionally enter the areas 260a-b; see claim 1-9)
assess, using the route attributes, the rules and the authorizations if the rules and the authorizations are approved for the mission using at least one navigational container, wherein the mission includes operations of the autonomous entity; (see claims 1-10 and see paragraph 55-57 where the server 204 can indicate that there is a heart beat check to determine if the drone systems are still functioning) (See FIG. 2c where the drone starts at 250 and moves along  lines 251, 253, 255 and 257 to the destination 210 and does not enter the restricted areas 260a and 260b and can conditionally enter the areas 260a-b)”.
on condition that the at least one navigational container is approved for the mission: (see claims 1-9 and see paragraph 55-57 where the server 204 can indicate that there is a heart beat check to determine if the drone systems are still functioning) (See FIG. 2c where the drone starts at 250 and moves along  lines 251, 253, 255 and 257 to the destination 210 and does not enter the restricted areas 260a and 260b and  
    PNG
    media_image5.png
    993
    649
    media_image5.png
    Greyscale

collect navigational instructions from the at least one navigational container to assemble mission instructions; (See FIG. 3a 
assemble the mission instructions; and send the mission instructions to the mission operator; and on condition that the assessment does not approve the at least one navigational container for the mission: (see claim 1-2 where the ground operator can provide corrective action to the drone including 1. Landing in or 2. Moving to a designated area; 3. Returning to the designated location, 4. Preventing take off; 5. A third party taking control of the drone; 6. Restricting use of the drone, and 7. Waiting for a period of time) (See FIG. 3a to 3b where the restriction area node can provide signals 320a-b so the drone takes a path 311c to avoid the first, second and n restricted areas)
send a rejection response to the mission operator. (see paragraph 55-57 where the server 204 can indicate that there is a heart beat check to determine if the drone systems are still functioning) (See FIG. 2c where the drone starts at 250 and moves along  lines 251, 253, 255 and 257 to the destination 210 and does not enter the restricted areas 260a and 260b and can conditionally enter the areas 260a-b)”. (See FIG. 3a to 3b 

    PNG
    media_image1.png
    743
    1006
    media_image1.png
    Greyscale

Claims 9 and 17 are amended to recite and Taveria is silent but Nuno teaches “…by the mission coordinator”.  (see section III where the flight controller can interface with a ground broker that provides 1. A drone identification, 2. A drone manager 3. Telemetry analysis and 4. A mission planner for all stages and see page 918-923)

    PNG
    media_image2.png
    525
    1200
    media_image2.png
    Greyscale
 
    PNG
    media_image3.png
    842
    1157
    media_image3.png
    Greyscale
It would have been obvious for one of ordinary skill in the art before the time of the effective filing date of the invention to combine the disclosure of TAVEIRA with the teachings of NUNO since NUNO teaches that a centralized mission controller can control n drones and provide each way point for each of the n drones so they can collaboratively coordinate and execute the mission shown in FIG. 8-9. This can provide a faster mission execution plan and a more collaborative control.  See abstract, and page 1-6 of the NPL. 

In regard to claim 10 and claim 18, Taveria discloses “10.    The system of claim 9, wherein the mission instructions are assembled using a plurality of generic navigational instructions, wherein each of said plurality of generic navigational instructions is associated with approval rules. ”. (See FIG. 3a to 3b where the restriction area node can provide signals 320a-b so the drone takes a path 311c to avoid the first, second and n restricted areas);

Claims 11-12 and 19-20 are rejected under 35 U.S.C. sec. 103 as being unpatentable as obvious in view of European Patent Application Pub. No.: EP3251108B1 to Taveira that was filed in 2015 (hereinafter “Taveira”) which is prior to the effective filing date of 11-15-2018 and in view of Nuno.
In regard to claim 11 and claim 19, Taveria discloses “11.    The system of claim 9, wherein the autonomous entity is an autonomous vehicle, wherein said autonomous vehicle is a terrestrial or aerial vehicle…. ”. (See uav drone 100a-b)”.
In regard to claim 12 and claim 20, Taveira discloses “12.    The system of claim 9, wherein the memory storing instructions that, when executed by the processor, configure the system further includes: schedule, exclusively, each navigational container for use by the autonomous entity and mission operator after each navigational container in said mission has been approved for use by said mission operator. (See paragraph 62-66)”;
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the 

Claims 13 and 21 are rejected under 35 U.S.C. sec. 103 as being unpatentable as obvious in view European Patent Application Pub. No.: EP3251108B1 to Taveira that was filed in 2015 (hereinafter “Taveira”) which is prior to the effective filing date of 11-15-2018 and in view of U.S. Patent Application Pub. No.:  US 2017/0295458A1 to Gao et al. that was assigned to Qualcomm and was filed in 2016 (hereinafter “Gao”) and in view of Nuno.

    PNG
    media_image6.png
    754
    662
    media_image6.png
    Greyscale


In regard to claim 13 and claim 21, Taveira is silent but Gao et al. teaches “13.    The system of claim 9, wherein the navigational containers are either a hub navigational container or a spoke navigational container, (see ground stations in FIG. 2, 100-5, 100-3 and 100-1 and 100-2 and 100-

    PNG
    media_image6.png
    754
    662
    media_image6.png
    Greyscale
wherein each of a first navigational container and a last navigational container are comprised of a hub navigational container, (see ground stations in FIG. 2, 100-5, 100-3 and 100-1 and 100-2 and 100-4 communicating with the drone 100-4 arranged in a circular pattern and each connected to each other in a WWAN network 230-2, 130-1, and 224)
wherein the hub navigational container is at least one of an interface between spoke navigational containers and a decision point along the mission configured to provide at least one of changes to the navigational instructions and changes to the mission instructions, and (see ground stations in FIG. 2, 100-5, 100-3 and 100-1 and 100-2 and 100-4 communicating with the drone 100-4 arranged in a circular pattern and each connected to each other in a WWAN network 230-2, 130-1, and 224)
wherein the spoke navigational container is the navigational container used between two of the hub navigational containers and includes information necessary for the autonomous entity to navigate between two of the hub navigational containers. ”. (see claims 1-5, paragraph 33-36; 64, 72 see ground stations in FIG. 2, 100-5, 100-3 and 100-1 and 100-2 and 100-4 communicating with the drone 100-4 arranged 
It would have been obvious for one of ordinary skill in the art before the time of the effective filing date of the invention to combine the disclosure of TAVEIRA with the teachings of GAO both of Qualcomm™ since GAO teaches that a drone can use an Access point. The access points can provide navigation instructions to a drone.  See paragraph 72-78.  For example, the drone can provide its sensor information to the access point and location assistance can be provided to the drone, see block 303.  This can include a vehicle assistance server.  The server can collect data from the drone such as 1. Barometric pressure, 2. Altitude and pose and speed.  Then the server can provide navigation assistance to the drone to ensure it is kept on its correct path.  This can provide a warning or assistance and a location assistance 303 and improved safety.   See abstract, FIG. 7 and paragraph 72-89 of GAO. 

Claims 14 and 22 are rejected under 35 U.S.C. sec. 103 as being unpatentable as obvious in view European Patent Application Pub. No.: EP3251108B1 to Taveira that was filed in 2015 (hereinafter “Taveira”) which is prior to the effective filing date of 11-15-2018 and in view of U.S. Patent Application Pub. No.:  US 2017/0295458A1 to Gao et al. that was assigned to Qualcomm and was filed in 2016 (hereinafter “Gao”) and in view of Nuno.

In regard to claim 14 and claim 22, Taveira is silent but Gao et al. teaches “14.    The system of claim 9, wherein the relevant mission attributes of the hub navigational container (See claims 1-5, paragraph 33-36; 64, 72 see ground stations in FIG. 2, 100-5, 100-3 and 100-1 and 100-2 and 100-4 communicating with the drone 100-4 arranged in a circular pattern and each connected to each other in a WWAN network 230-2, 130- 
    PNG
    media_image8.png
    929
    709
    media_image8.png
    Greyscale

 “ and the relevant mission attributes of the spoke navigational container are alterable in view of data generated during the current mission or during a different mission” (see FIG. 4a where the server and the navigation device provide to the drone 1. A system check 421, and access information 433, and different flight plans 442 and if they can proceed or not; 411-442).
It would have been obvious for one of ordinary skill in the art before the time of the effective filing date of the invention to combine the disclosure of TAVEIRA with the teachings of GAO both of Qualcomm™ since GAO teaches that a drone can use an Access point. The access points can provide navigation instructions to a drone.  See paragraph 72-78.  For example, the drone can provide its sensor information to the access point and location assistance can be provided to the drone, see block 303.  This can include a vehicle assistance server.  The server can collect data from the drone such as 1. Barometric pressure, 2. Altitude and pose and speed.  Then the server can provide navigation assistance to the drone to ensure it is kept on its correct path.  This can provide a warning or assistance and a location assistance 303 and improved safety.   See abstract, FIG. 7 and paragraph 72-89 of GAO. 

Claims 15 and 23 are rejected under 35 U.S.C. sec. 103 as being unpatentable as obvious in view European Patent Application Pub. No.: EP3251108B1 to Taveira that was filed in 2015 (hereinafter “Taveira”) which is prior to the effective filing date of 11-15-2018 and in view of U.S. Patent Application Pub. No.:  US 2017/0295458A1 to Gao et al. that was assigned to Qualcomm and was filed in 2016 (hereinafter “Gao”) and in view of United States Patent Application Pub. No.: US 2016/0142211A1 to Shehata that was filed in 2012 (hereinafter “Shehata”) and in view Nuno.

In regard to claim 15 and claim 23, Taveira is silent but Gao et al. teaches “15.    The system of claim 14, wherein the data generated during the mission alters an outcome of at least one navigational container, and
wherein the relevant mission attributes of the hub navigational container and the relevant mission attributes of the spoke navigational container (See claims 1-5, paragraph 33-36; 64, 72 see ground stations in FIG. 2, 100-5, 100-3 and 100-1 and 100-2 and 100-4 communicating with the drone 100-4 arranged in a circular pattern and  
    PNG
    media_image8.png
    929
    709
    media_image8.png
    Greyscale


Taveira discloses “are alterable in view of data generated during the current mission, during a different mission, or missions scheduled or underway in an adjacent location and time period. ”.(see FIG. 4a where the server and the navigation device provide to the drone 1. A system check 421, and access information 433, and different flight plans 442 and if they can proceed or not; 411-442).
It would have been obvious for one of ordinary skill in the art before the time of the effective filing date of the invention to combine the disclosure of TAVEIRA with the teachings of GAO both of Qualcomm™ since GAO teaches that a drone can use an Access point. The access points can provide navigation instructions to a drone.  See paragraph 72-78.  For example, the drone can provide its sensor information to the access point and location assistance can be provided to the drone, see block 303.  This can include a vehicle assistance server.  The server can collect data from the drone such as 1. Barometric pressure, 2. Altitude and pose and speed.  Then the server can provide navigation assistance to the drone to ensure it is kept on its correct path.  This can provide a warning or 

Claim 16 is rejected under 35 U.S.C. sec. 103 as being unpatentable as obvious in view European Patent Application Pub. No.: EP3251108B1 to Taveira that was filed in 2015 (hereinafter “Taveira”) which is prior to the effective filing date of 11-15-2018 and in view of U.S. Patent Application Pub. No.:  US 2017/0295458A1 to Gao et al. that was assigned to Qualcomm and was filed in 2016 (hereinafter “Gao”) and in view of United States Patent Application Pub. No.: US 2016/0142211A1 to Shehata that was filed in 2012 (hereinafter “Shehata”) and in view of Nuno.

Taveira is silent but Shehata et al. teaches “16.    The system of claim 14, wherein at least one hub navigational container is the decision point and is connected to more than one spoke navigational containers that are downstream from the at least one hub navigational container, wherein the decision point determines which of the more than one spoke navigational containers to follow. (See claims 1, 31 and paragraph 75-81 and 8-11, 43-47);

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEAN PAUL CASS whose telephone number is (571)270-1934.  The examiner can normally be reached on Monday to Friday 7 am to 7 pm; Saturday 10 am to 12 noon.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James J Lee can be reached on 571-270-5965.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/JEAN PAUL CASS/Primary Examiner, Art Unit 3668